Citation Nr: 1311718	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-47 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to November 9, 2011; and in excess of 20 percent since November 9, 2011, for osteoarthritis of the lumbar spine with degeneration of the lumbar intervertebral disc.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in July 2009, May 2010, and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that in December 2010 the appellant has submitted a request for a Board hearing before a traveling Veterans Law Judge.  Although the record the Veteran failed to report for a scheduled August 2012 travel board hearing, the evidence shows that he was unable to appear for the hearing because he was hospitalized.  The record indicates that the Veteran had been trying to reach VA to inform the RO that he would not be able to appear but was only able to get an appointment to speak with someone the day of the hearing.  The Veteran requested that his hearing be rescheduled.  

Given that good cause has been presented to reschedule, this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


